Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including that of Gewirtz, Mannava, and the IDS filed January 6, 2022, teach related atomic operations but fail to teach the combination including the limitation of determining a home cache control circuit in a home socket, separate from the requester socket, for the addressed cache line; providing a request for ownership (RFO) of the addressed cache line to the home cache control circuit to cause the home cache control circuit to invalidate a copy of the addressed cache line in the home socket and send the addressed cache line and its ownership to the requester socket; and executing the operation specified by the RAO instruction on the received cache line atomically.
Gewirtz teaches atomic operation performance with commands including opcode/operands.  Mannava teaches performing atomic operations remotely that also incorporate opcode/operand command functionality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133